
	
		II
		112th CONGRESS
		2d Session
		S. 2402
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on sports footwear for
		  men (other than ski-boots, cross-country ski footwear, snowboard boots and golf
		  shoes), with spikes.
	
	
		1.Sports footwear for men
			 (other than ski-boots, cross-country ski footwear, snowboard boots and golf
			 shoes), with spikes
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Sports footwear for men (other than ski-boots, cross-country
						ski footwear, snowboard boots and golf shoes), with spikes (provided for in
						subheading 6402.19.15)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
